Title: Additional Revenue, [20 January] 1797
From: Madison, James
To: 


[20 January 1797]

   
   The House took up the resolution for direct taxes on land and on slaves reported by the Committee of the Whole on 19 January. Coit (Connecticut) called for the propositions for taxes on land and slaves to be put separately (Annals of CongressDebates and Proceedings in the Congress of
          the United States … (42 vols.; Washington, 1834–56)., 4th Cong., 2d sess., 1932).


Mr. Madison thought it would be best for the two propositions to go together; but if not, he did not think the embarrassments insuperable. If the question was divided, those who thought a tax on slaves necessary, must vote for the first part, and if the second was rejected, there would not be wanting an opportunity of voting against the tax on land. It was necessary to observe that it had been found expedient to associate these two taxes together in order to do justice to and to conform to the established usage of a very large tract of country, who were entitled to some degree of attention, and to whom a tax on land, without a tax on slaves, would be very objectionable.
